t c no united_states tax_court ipo ii a partnership gerald r forsythe tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date ipo ii an llc but treated as a partnership for federal_income_tax purposes is owned by io an s_corporation and f an individual f owns percent of the outstanding_stock in io percent of the outstanding_stock of ie an s_corporation and percent of the outstanding_stock of ip a c_corporation f’s daughters own the remaining percent of the outstanding_stock of ie ipo ii purchased an aircraft and the loan was guaranteed by f ie and ip but not io r determined that the liability incurred in the purchase of the aircraft was recourse and fully allocable to f p argues that part of the liability should be allocated to io because it is related to ie a guarantor of the loan held all of the liability is allocable to f because io cannot be related to f or to ie for purposes of determining the allocation of the recourse_liability pursuant to sec_1_752-4 income_tax regs david j duez thomas c borders and ann m chavie for petitioner jason w anderson for respondent opinion haines judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to gerald r forsythe as tax_matters_partner tmp for ipo ii determining adjustments to ipo ii’s federal tax returns for and years in issue for clarification purposes we shall refer to gerald r forsythe in his capacity as tmp as petitioner we shall refer to gerald r forsythe in his capacity as owner of ipo ii and the other entities described below as mr forsythe after concessions the issue for decision is whether any of the recourse_liability incurred by ipo ii with respect to the the parties provided the following stipulations ipo ii is not entitled to claim a deduction for salaries and wages of dollar_figure for each of the years in issue and respondent concedes that ipo ii correctly reported the principal business activity as chartering airplane the principal product or service as chartering airplane the business code number and the loss from said activity as an ordinary_loss from trade_or_business activities as a result respondent conceded that ipo ii correctly reported ordinary losses from said activity of dollar_figure in and dollar_figure in purchase of an aircraft is allocable to indeck power overseas ltd indeck overseas background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference ipo ii is a limited_liability_company organized in under the illinois limited_liability_company act at the time the petition was filed ipo ii’s principal_place_of_business was wheeling illinois ipo ii was treated as a partnership for federal_income_tax purposes for the years in issue the members of ipo ii are mr forsythe and indeck overseas indeck overseas is an s_corporation in which mr forsythe owned percent of the outstanding shares during the years in issue the members’ interests in the profits and losses of ipo ii were allocated during the years in issue and are currently allocated as follows indeck overseas units mr forsythe unit ipo ii’s operating_agreement operating_agreement provides the following in relevant part all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code relevant to the years in issue amounts are rounded to the nearest dollar liability to third parties except as otherwise provided by the act the debts obligations and liabilities of the company whether arising in contract tort strict_liability or otherwise shall be solely the debts obligations and liabilities of the company and no member or manager of the company shall be obligated personally for any such debt obligation or liability of the company solely by reason of being a member or acting as a manager of the company liability of members to the company a member shall be liable to the company for capital contributions as and to the extent provided by the act allocations of profits and losses all profits and losses of the company which for all purposes of this agreement shall mean the company’s net_income and net_loss as determined for federal_income_tax purposes for each fiscal_year or part thereof shall be allocated to the members for both financial_accounting and income_tax purposes in proportion to the number of units held by each respective member each item_of_income gain loss deduction credit or tax preference of the company entering into the computation of such profits or losses or applicable to the period during which any such profits or losses were realized shall be considered allocated between the members in the same proportion as profits and losses are allocated to each member profits and losses of the company shall be determined for each fiscal_year in accordance with the accounting_method followed by the company for federal_income_tax purposes applied in a consistent manner mr forsythe also owns percent ie of shares of the outstanding shares of indeck energy services inc indeck energy indeck energy was a c_corporation in but elected the operating_agreement defines act as the illinois limited_liability_company act effective date as amended from time to time to be treated as an s_corporation for the years in issue the remaining outstanding shares in indeck energy ie shares are owned equally by mr forsythe’s children michelle fawcett monica breslow marsha fournier and melissa forsythe mr forsythe also owned percent of the outstanding shares of indeck power equipment co indeck power a c_corporation during the years in issue on date ipo ii purchased a cessna citation vii aircraft for dollar_figure and two garrett allied signal engines for dollar_figure collectively the aircraft from the cessna aircraft co the total purchase_price of the aircraft ie dollar_figure was funded by a loan from nationsbanc leasing corp of north carolina nationsbanc the loan was evidenced by a secured promissory note dated date for the total purchase_price executed by ipo ii as obligor to the benefit of nationsbanc to secure the loan ipo ii and nationsbanc entered into an aircraft loan and security_agreement the loan and security_agreement on date the loan and security_agreement listed the following parties as guarantors of the loan indeck energy indeck power and mr forsythe indeck overseas was not listed as a guarantor of the loan in connection with the loan mr forsythe indeck energy and indeck power each entered into a guaranty agreement with nationsbanc the forsythe guaranty the indeck energy guaranty and the indeck power guaranty respectively each guaranty provided in relevant part sec_1 guarantee the guarantor does hereby unconditionally guarantee to the secured party and its successors endorsees transferees and assigns without offset or deduction the following a the prompt payment when due whether by acceleration or otherwise of all amounts payable by the debtor pursuant to or under the security_agreement the note and all related agreements collectively the basic agreements b the punctual and faithful performance by debtor of each and every duty agreement covenant and obligation of debtor under and in accordance with the terms of the basic agreements and all other obligations of debtor to the secured party arising under the basic agreements or any of the transactions related thereto the guarantor does hereby agree that in the event debtor does not or is unable to pay or perform in accordance with the terms of the basic agreements for any reason including without limitation the liquidation dissolution receivership insolvency bankruptcy assignment for the benefit of creditors reorganization arrangement composition or readjustment of or other similar proceedings affecting the status existence assets or obligations of debtor or the limitation of damages for the breach or the disaffirmance of any basic agreement in such proceeding it will pay the sums or amounts equal thereto which debtor is or but for any such reason would be obligated to pay at the times specified in the basic agreements whether by acceleration or otherwise it being the intention hereof that the guarantor shall pay to the secured party as a payment obligation directly due from the guarantor to the secured party amounts equal to all amounts which debtor shall fail faithfully and properly to pay when due under the basic agreements whether by acceleration or otherwise or otherwise provide for and bring about promptly when due such payment and the performance of such duties agreements covenants and obligations of debtor under the basic agreements the guarantor acknowledges that it is fully aware of and consents to the terms and conditions of the security_agreement the note and each of the other basic agreements the obligations of the debtor hereby guaranteed are herein called the obligations sec_3 no subrogation the guarantor hereby further irrevocably waives all contractual common_law statutory or other rights of reimbursement contribution exoneration or indemnity or any similar right from or against the debtor or any other party which may have arisen in connection with this guarantee additionally as required by the loan and security_agreement ipo ii and indeck energy were issued an aircraft insurance_policy with respect to the aircraft the promissory note loan and security_agreement and guaranties were recorded and filed in due course in petitioner was appointed tmp of ipo ii and indeck overseas was appointed manager of ipo ii both members continue to serve in their respective capacities petitioner filed a form_1065 u s partnership return of income on behalf of ipo ii for each of the years in issue on date respondent issued the fpaa to petitioner as tmp of ipo ii with respect to the years in issue in the fpaa respondent determined inter alia that percent of the recourse_liability shown on the schedules k-1 partner’s share of income credits deductions etc was allocable to mr forsythe and therefore none of the liability was allocable to indeck overseas on date petitioner filed a petition_for_readjustment of partnership items under code sec_6226 with the court for a redetermination of the adjustments set forth in the fpaa petitioner alleged inter alia that respondent erred in the determination that the liability shown on the respective schedules k-1 for the years in issue is fully allocable to mr forsythe and in no part to indeck overseas discussion i burden_of_proof as a preliminary matter petitioner argues that respondent’s primary position ie that the liability reflected on the schedules k-1 is nonrecourse is entitled to the presumption of correctness and respondent bears the burden of going forward with evidence and the burden of persuasion on the alternative position ie that the liability is recourse and fully allocable to mr forsythe we do not find that the resolution of this case depends on which party has the burden_of_proof on the basis of evidence in the record we hold that the recourse_liability is fully respondent initially determined in the fpaa that the liability listed on the schedules k-1 from the purchase of the aircraft was a nonrecourse_liability and alternatively determined that the liability was recourse and fully allocable to mr forsythe respondent has since conceded that this liability was recourse allocable to mr forsythe for the reasons discussed below ii allocation of recourse_liability a partner’s distributive_share of partnership loss is allowed only to the extent of the adjusted_basis of the partner’s interest in the partnership at the end of the partnership year in which such loss occurred sec_704 as relevant here the partner’s adjusted_basis in the partnership_interest is the basis of such interest determined under sec_722 increased or decreased by the partner’s distributive_share of income loss and applicable expenditures sec_705 and the basis of an interest in a partnership acquired by a contribution of property including money is the amount of money and the adjusted_basis of such property to the partner at the time of contribution increased by the amount of any gain recognized under sec_721 at the time sec_722 any increase in a partner’s share of liabilities of the partnership is considered a contribution by such partner to the partnership and consequently increases the basis of the partner’s interest in the partnership sec_752 sec_1_752-1 income_tax regs see 950_f2d_1357 7th cir affg tcmemo_1989_370 98_tc_276 the regulations guide our allocation of the instant partnership recourse_liability see sec_7805 sec_1 a income_tax regs sec_1_752-1 income_tax regs defines a partnership_liability as a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 income_tax regs provides the test for determining whether a partner or related_person bears the economic risk of loss the determination to be made is whether if the partnership were constructively liquidated the partner or related_person would be obligated to make a payment when the liability became due and payable sec_1_752-2 income_tax regs in a constructive liquidation the regulations provide that the following events are deemed to occur i all of the partnership’s liabilities become payable in full ii with the exception of property contributed to secure a partnership_liability see sec_1_752-2 all of the partnership’s assets including cash have a value of zero iii the partnership disposes of all of its property in a fully taxable transaction for no consideration except relief from liabilities for which the creditor’s right to repayment is limited solely to one or more assets of the partnership iv all items of income gain loss or deduction are allocated among the partners and v the partnership liquidates sec_1_752-2 i - v income_tax regs in a constructive liquidation the determination of which partner or related_person has an obligation to make a payment is based on the facts and circumstances at the time of the determination sec_1_752-2 income_tax regs such facts and circumstances take into account all statutory and contractual obligations relating to the partnership_liability including contractual obligations outside of the partnership_agreement such as guaranties id further the regulations assume that all partners and related_persons who have obligations actually perform those obligations unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 income_tax regs initially we must determine whether indeck overseas as a member of ipo ii was required by statute by ipo ii’s operating_agreement or by any other contractual arrangements it entered into to directly pay the nationsbanc loan or any other obligations of ipo ii the illinois limited_liability_company act llc act provides in relevant part liability of members and managers a except as otherwise provided in subsection d of this section the debts obligations and liabilities of a limited_liability_company whether arising in contract tort or otherwise are solely the debts obligations and liabilities of the company a member or manager is not personally liable for a debt obligation or liability of the company solely by reason of being or acting as a member or manager d all or specified members of a limited_liability_company are liable in their capacity as members for all or specified debts obligations or liabilities of the company if a provision to that effect is contained in the articles of organization and a member so liable has consented in writing to the adoption of the provision or to be bound by the provision ill comp stat ann west supp sec_2 of the operating_agreement quoted previously provides that no member or manager of ipo ii is obligated for any debts obligations or liabilities of ipo ii moreover the llc act does not establish a statutory obligation on the part of indeck overseas to contribute to ipo ii to meet ipo ii’s obligations either during its operation or upon its liquidation and dissolution unless a promise is otherwise made by indeck overseas to contribute see ill comp stat ann west supp the record is devoid of any evidence of a promise by indeck overseas to contribute to ipo ii or to otherwise directly become responsible for ipo ii’s debts obligations or liabilities including the nationsbanc loan indeck overseas did not guarantee the nationsbanc loan consequently there is no evidence that in a constructive liquidation indeck overseas would directly bear the economic risk of loss for the nationsbanc loan a finding that indeck overseas did not directly bear economic risk of loss does not end the inquiry economic risk of loss borne by a related_person can also establish a recourse_liability for indeck overseas see sec_1_752-2 income_tax regs the nationsbanc loan was guaranteed by mr forsythe indeck energy and indeck power indeck energy and indeck power have no ownership interests in either indeck overseas or ipo ii mr forsythe on the other hand is at least a majority owner in indeck energy indeck power and indeck overseas even though indeck overseas did not guarantee the nationsbanc loan we must inquire into whether the guaranty by mr forsythe indeck power or indeck energy can be attributed to indeck overseas petitioner argues that the liability incurred as a result of the purchase of the aircraft is recourse with respect to each member fully recourse as to mr forsythe as a result of the forsythe guaranty and fully recourse as to indeck overseas as a result of its being related to indeck energy a guarantor through mr forsythe’s common ownership respondent argues that the entire recourse_liability incurred with the purchase of the aircraft should be allocated to mr forsythe because nationsbanc had no recourse against indeck overseas for the loan and for purposes of determining the allocation of the liability mr forsythe and indeck overseas cannot be related parties and therefore indeck overseas and indeck energy cannot be considered related_persons through the common ownership by mr forsythe the regulations define a related_person as a person having a relationship to a partner which is specified in sec_267 or sec_707 subject_to certain modifications sec_1 a b income_tax regs those modifications include substituting percent or more for more than percent each place it appears in those sections sec_1 b i income_tax regs however in determining whether a partner bears economic risk of loss on a partnership_liability the regulations also provide the following exception iii related partner exception notwithstanding paragraph b of this section which defines related_person persons owning interests directly or indirectly in the same partnership are not treated as related_persons for purposes of determining the economic risk of loss borne by each of them for the liabilities of the partnership this paragraph iii does not apply when determining a partner’s interest under the de_minimis rules in sec_1_752-2 and e sec_1_752-4 income_tax regs both parties dispute the effect of this exception related partner exception in the determination of whether indeck overseas bore any economic risk of loss with regard to the liability incurred with the purchase of the aircraft we interpret the policy behind the related partner exception as preventing the shifting of basis from a party who bears actual economic risk of loss to one who does not this means that losses are allowed to the extent of basis to the party who is actually exposed to the risk of economic loss through the application of statute organizational documents or other contractual arrangements it also means that with regard to recourse_liabilities the shifting of basis cannot occur without a concomitant shifting of the underlying risk of economic loss mr forsythe bore the economic risk of loss with regard to the recourse_liability because he personally guaranteed the full amount of the nationsbanc loan and had no rights to reimbursement contribution exoneration or indemnity or any similar right see sec_1_752-2 income_tax regs pursuant to the related partner exception mr forsythe and indeck overseas as common owners of interests in ipo ii may not be treated as related_persons for purposes of all determinations of economic risk of loss therefore mr forsythe’s economic risk of loss as guarantor cannot be attributed to indeck overseas as conceded by petitioner petitioner argues however that indeck overseas did bear economic risk of loss for the recourse_liability through the indeck energy guaranty petitioner argues that indeck overseas can be related to indeck energy through mr forsythe for purposes of determining economic risk of loss we disagree indeck overseas is only related to indeck energy via its relationship with mr forsythe see sec_267 sec_1_752-4 income_tax regs the related partner exception begins with the language notwithstanding paragraph b of this section which defines related_person the related partner exception overrides the application of sec_267 and sec_1_752-4 income_tax regs pursuant to the related partner exception this relationship between indeck overseas and mr forsythe is severed for purposes of determining whether indeck overseas bears an economic risk of loss for any of ipo ii’s recourse_liability we conclude that indeck overseas and indeck energy are not related parties for purposes of determining whether indeck overseas bore any economic risk of loss with regard to ipo ii’s liability for the aircraft because indeck overseas is not related to mr forsythe pursuant to the related partner exception and indeck overseas is related to indeck energy only through mr forsythe and that relationship is not recognized for purposes of our determination to hold otherwise would be to allow attribution of economic risk of loss indirectly even though it cannot be attributed directly in the instant case involving a recourse_liability the shifting of economic risk of loss to achieve an increased basis cannot be accomplished through attribution therefore we hold that none of the recourse_liability incurred by ipo ii with respect to the purchase of the aircraft is allocable to indeck overseas we have considered all of the parties’ contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered under rule
